                 Case 1:20-cv-00373-SAB Document 21 Filed 02/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   GRACE GARCIA,                                      Case No. 1:20-cv-00373-SAB

10                   Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND EXTENDING TIME
11           v.                                         FOR DEFENDANT TO FILE OPPOSITION
                                                        TO PLAINTIFF’S OPENING BRIEF
12   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 18)
13                   Defendant.

14

15          Plaintiff Grace Garcia (“Plaintiff”) filed this action seeking judicial review of a final

16 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an

17 application for disability benefits pursuant to the Social Security Act. On December 30, 2020, a

18 stipulation was filed to extend time for Plaintiff to file her opening brief which was granted and

19 Plaintiff was to file her opening brief on or before February 3, 2021. (ECF Nos. 16, 17.)
20 Plaintiff did not file her opening brief as ordered, and on February 4, 2021, an order issued

21 requiring Plaintiff to show cause why sanctions should not issue for the failure to comply with

22 the January 4, 2021 order. (ECF No. 18.) On February 5, 2021, Plaintiff filed an opening brief

23 and a response to the order to show cause. (ECF Nos. 19, 20.)

24          Having reviewed Plaintiff’s response, the order to show cause shall be discharged. The

25 Court shall extend the time for Defendant to file an opposition due to the late filing of the

26 opening brief.
27          Accordingly, IT IS HEREBY ORDERED that:

28          1.       The order to show cause, filed February 4, 2021 is DISCHARGED;


                                                    1
                 Case 1:20-cv-00373-SAB Document 21 Filed 02/05/21 Page 2 of 2


 1          2.       Defendant shall file an opposition to Plaintiff’s opening brief on or before March

 2                   9, 2021; and

 3          3.       Plaintiff’s reply, if any, shall be filed on or before March 22, 2021.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        February 5, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
